 1   ROBERT C. SCHUBERT (SBN 62684)                       TIFFANY CHEUNG (CA SBN 211497)
     WILLEM F. JONCKHEER (SBN 178748)                     TCheung@mofo.com
 2   SCHUBERT JONCKHEER & KOLBE LLP                       BONNIE LAU (CA SBN 246188)
     Three Embarcadero Center, Suite 1650                 BLau@mofo.com
 3   San Francisco, CA 94111                              ANGELA E. KLEINE (CA SBN 255643)
     Telephone: (415) 788-4220                            AKleine@mofo.com
 4   rschubert@schubertlawfirm.com                        MORRISON & FOERSTER LLP
     wjonckheer@schubertlawfirm.com                       425 Market Street
 5                                                        San Francisco, California 94105-2482
     BRIAN J. WANCA (admitted pro hac vice)               Telephone: 415.268.7000
 6   GLENN L. HARA (admitted pro hac vice)                Facsimile: 415.268.7522
     RYAN M. KELLY (admitted pro hac vice)
 7   ROSS M. GOOD (admitted pro hac vice)                 ERIN P. LUPFER (CA SBN 317994)
     ANDERSON & WANCA                                     ELupfer@mofo.com
 8   3701 Algonquin Road, Suite 500                       MORRISON & FOERSTER LLP
     Rolling Meadows, IL 60008                            12531 High Bluff Drive
 9   Telephone: (847) 368-1500                            San Diego, California 92130-2040
     bwanca@andersonwanca.com                             Telephone: 858.720.5100
10   ghara@andersonwanca.com                              Facsimile: 858.720.5125
     rkelly@andersonwanca.com
11   rgood@andersonwanca.com                              Attorneys for Defendants
                                                          MCKESSON TECHNOLOGIES, INC.,
12   Attorneys for Plaintiffs                             and MCKESSON CORPORATION
13   [Additional Counsel on Signature Page]
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17

18
     TRUE HEALTH CHIROPRACTIC INC., and                    Case No. 4:13-cv-02219-HSG (DMR)
19   MCLAUGHLIN CHIROPRACTIC
     ASSOCIATES, INC., individually and as the             STIPULATED MOTION AND
20   representatives of a class of similarly-situated      [PROPOSED] ORDER TO EXTEND
     persons,                                              HEARING AND BRIEFING
21                                                         SCHEDULE ON DISPOSITIVE
                            Plaintiffs,                    MOTIONS
22
             v.                                            The Hon. Judge Haywood S. Gilliam, Jr.
23
     MCKESSON CORPORATION,                                 Date Action Filed: May 15, 2013
24   MCKESSON TECHNOLOGIES, INC.,
     and DOES 1-10,
25
                            Defendants.
26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND HEARING & BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
     CASE NO. 4:13-CV-02219-HSG (DMR)
 1          Pursuant to Civil Local Rule 7-12 and the Court’s Order (ECF No. 344), Plaintiffs and
 2   Defendants McKesson Corporation and McKesson Technologies, Inc. (collectively,
 3   “Defendants”), by and through their respective counsel, stipulate and move the Court to
 4   reschedule the dispositive motion hearing date previously set for hearing on April 16, 2020, to
 5   May 21, 2020, and to reset the schedule for opposition and reply briefs that remain to be filed in
 6   connection with dispositive motions.
 7          WHEREAS, on September 30, 2019, the Court ordered that dispositive motions be filed
 8   by February 27, 2020. (ECF No. 344). The Court set the hearing date for dispositive motions for
 9   April 16, 2020, at 2:00 p.m. (Id. at 1:19). The Court informed the parties that “[t]hese dates may
10   only be altered by order of the Court and only upon a showing of good cause.” (Id. at 2:1-2).
11          WHEREAS, the Court previously granted the parties’ request for a one-week extension to
12   the briefing schedule for all dispositive motions, and to allow one additional week for reply
13   briefs, which did not change the April 16, 2020 hearing date. (ECF No. 356).
14          WHEREAS, on March 5, 2020, Plaintiffs filed their Motion for Summary Judgment (ECF
15   No. 60), and Defendants filed their Motion to Decertify the Class (ECF No. 362) and Motion for
16   Summary Judgment on Plaintiffs’ Claim for Treble Damages (ECF No. 363).
17          WHEREAS, opposition briefs to the pending dispositive motions are currently due
18   March 19, 2020, and replies are due April 2, 2020.
19          WHEREAS, since the filing of dispositive motions, the COVID-19 outbreak had led to the
20   declaration of a national emergency and has prompted the Chief Judge of this District to enter
21   General Order No. 72, stating that in light of the COVID-19 outbreak no jury trial will be
22   commenced before May 1, 2020, and “[a]ll civil matters will be decided on the papers, or if the
23   assigned judge believes a hearing is necessary, the hearing will be by telephone or
24   videoconference.”
25          WHEREAS, the parties seek to reset the hearing to May 21, 2020, and to reset the
26   schedule for filing the remaining briefs on the pending dispositive motions. Good cause for an
27   extension appears because the COVID-19 outbreak has caused disruption for both parties, with
28   counsel for the parties forced to work remotely.
     STIPULATION AND [PROPOSED] ORDER TO EXTEND HEARING & BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                     1
 1          WHEREAS, this is the parties’ second request to modify the dispositive motion briefing
 2   schedule and first request to modify the hearing date set by the Court on September 30, 2019.
 3          NOW, THEREFORE, the parties stipulate and respectfully move the Court to reset the
 4   dispositive motion hearing and enter the following schedule for filing the remaining briefs on the
 5   pending dispositive motions:
 6

 7                           Event                                       Deadline
         Opposition Briefs                             April 23, 2020
 8
         Reply Briefs                                  May 7, 2020
 9
         Hearing on ECF Nos. 360, 362, 363             May 21, 2020
10

11

12
            IT IS SO STIPULATED.
13

14   Dated: March 17, 2020                By:     /s/ Ross M. Good
                                                  BRIAN J. WANCA (admitted pro hac vice)
15                                                RYAN M. KELLY (admitted pro hac vice)
                                                  GLENN L. HARA (admitted pro hac vice)
16
                                                  ROSS M. GOOD (admitted pro hac vice)
17                                                ANDERSON + WANCA
                                                  3701 Algonquin Road, Suite 500
18                                                Rolling Meadows, IL 60008
                                                  Telephone: 847-368-1500
19                                                Fax: 847-368-1501
                                                  bwanca@andersonwanca.com
20
                                                  rkelly@andersonwanca.com
21                                                ghara@andersonwanca.com
                                                  rgood@andersonwanca.com
22
                                                  ROBERT C. SCHUBERT
23                                                WILLEM F. JONCKHEER
24                                                SCHUBERT JONCKHEER & KOLBE LLP
                                                  Three Embarcadero Center, Suite 1650
25                                                San Francisco, CA 94111
                                                  Telephone: 415-788-4220
26                                                Fax: 415-788-0161
                                                  rschubert@schubertlawfirm.com
27                                                wjonckheer@schubertlawfirm.com
28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND HEARING & BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                 2
 1                                                GEORGE D. JONSON (admitted pro hac vice)
                                                  MATTHEW E. STUBBS (admitted pro hac vice)
 2                                                MONTGOMERY JONSON LLP
 3                                                600 Vine Street, Suite 2650
                                                  Cincinnati, OH 45202
 4                                                Telephone: 513-241-4722
                                                  Fax: 513-768-9220
 5                                                gjonson@mojolaw.com
                                                  mstubbs@mojolaw.com
 6

 7                                                Counsel for Plaintiffs

 8

 9   Dated: March 17, 2020                 By:    /s/ Tiffany Cheung
                                                  TIFFANY CHEUNG
10                                                BONNIE LAU
                                                  ANGELA E. KLEINE
11                                                ERIN P. LUPFER
12                                                MORRISON & FOERSTER LLP

13                                                Counsel for Defendants

14

15

16                                      FILER’S ATTESTATION
17          I, Glenn L. Hara, in compliance with Civil Local Rule 5-1(i)(3), attest that I have on file
18   the concurrences for any signatures indicated by a “conformed” signature (/s/) within this e-filed
19   document.
20

21   Dated: March 17, 2020                        By:     /s/ Glenn L. Hara
                                                          Glenn L. Hara
22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND HEARING & BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                     3
 1                                       [PROPOSED] ORDER
 2          Pursuant to the Stipulation of the Parties, and good cause appearing, the briefing schedule
 3   for remaining briefs on dispositive motions and the hearing on the motions for dispositive
 4   motions shall be as follows:
 5

 6                           Event                                      Deadline
         Opposition Briefs                             April 23, 2020
 7
         Reply Briefs                                  May 7, 2020
 8
         Hearing on ECF Nos. 360, 362, 363             May 21, 2020 at 2:00 p.m.
 9

10
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12
     DATED: 3/18/2020
13                                                       HAYWOOD S. GILLIAM, JR.
                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND HEARING & BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                 4
